Name: Commission Regulation (EEC) No 3351/80 of 23 December 1980 amending Regulation (EEC) No 1109/71 on detailed rules for determining the entry prices for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 80 Official Journal of the European Communities No L 351 / 19 COMMISSION REGULATION (EEC) No 3351/80 of 23 December 1980 amending Regulation (EEC) No 1109/71 on detailed rules for determining the entry prices for certain fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The following ports are hereby added, in respect of Greece , to the list of representative import markets and ports of import in the Annex to Regulation (EEC) No 1109/71 :Having regard to the Act of Accession of Greece, and in particular Article 146 (2) thereof, 'Greece : Fresh products : Kavala Piraeus Thessaloniki Frozen products : Piraeus Thessaloniki .' Article 2 This Regulation shall enter into force on 1 January 1981 . whereas Annex II of the Act provides for the adapta ­ tion of Commission Regulation (EEC) No 1109/71 ('), as last amended by Regulation (EEC) No 3054/79 (2 ) ; whereas, therefore, a list of representative Greek ports of import should be added to the Annex of Regula ­ tion (EEC) No 1109/71 , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 117, 29 . 5 . 1971 , p . 18 . (2 ) OJ No L 343 , 21 . 12 . 1979, p . 38 .